Citation Nr: 0942474	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to herbicide exposure and 
service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty service from November 1962 
to August 1968, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in February 2004 by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim for 
entitlement to service connection for coronary artery 
disease, claimed as a heart attack.  The decision also 
awarded entitlement to service connection to diabetes 
mellitus on a presumptive basis associated with herbicide 
exposure.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a personal hearing in March 2009; a transcript 
of that hearing is of record.

In April 2009 the Board remanded the Veteran's appeal to the 
RO for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  Information 
concerning the VCAA was provided to the Veteran by 
correspondence dated in November 2003 and June 2004.  The 
Board finds, however, that a remedial notice should be 
provided as a result of the subsequent Court decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A remand is required to obtain and review additional VA 
treatment records.  During a March 2009 hearing the Veteran 
testified that his VA doctor had implied that his coronary 
artery disease was caused and aggravated by herbicide 
exposure and by his diabetes mellitus.  He stated that he had 
an upcoming, routine medical appointment in March.  He also 
mentioned having a stroke after a procedure on his right 
side, and his representative did not believe those records 
were included in the claims folder.  Accordingly, the record 
was held open to obtain those records.

Although records pertaining to a July 2007 stroke were 
already associated with the claims folder, additional VA 
treatment records from the Chillicothe VA Medical Center 
(VAMC) were not obtained.  In a statement received in 
September 2009, the Veteran indicated that he was treated 
regularly by the Chillicothe VAMC and requested that the RO 
obtain those records.  As the claims folder contains VA 
treatment records dated only to October 2008, the claim must 
be remanded to obtain VA treatment records from October 2008 
to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed coronary artery 
disease.  Of particular interest are 
Chillicothe VA treatment records dated from 
October 2008 to the present.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

